 

Oo CO YD DWN WN FR WO NO

NO NO No bo bo No nN nN N —_ _ — — — — — —_ —_ —
Co SN DN OT BPW NY KF OD OO Wns HN WH FP WY NYO KK OC

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

SCOTTSDALE INSURANCE
COMPANY,
an Ohio corporation,
Plaintiff,
VS.

SYNGEN, INC., a California corporation,

Defendant.

 

AND RELATED CLAIMS

 

 

 

 

Case No.: 2:15-cv-00142-JAM-DB

Matter Assigned to Honorable District
Judge John A. Mendez

[pRePesED ORDER RE

LAINTIFF/COUNTER-
DEFENDANT SCOTTSDALE
INSURANCE COMPANY’S
MOTION FOR JUDGMENT ON
THE PLEADINGS

DATE: March 24, 2020
TIME: 1:30 p.m.
Courtroom: 6

[Filed Concurrently with Notice of
otion; Memorandum of Points and
Authorities; Request for Judicial
Notice; and [Proposed] Judgment]

Action Filed: January 16, 2015

, fr
reeeivea tad and considered

The Court having keard~eral-arsument- related-te- Plaintiff Scottsdale Insurance
Company’s (herein referred to as “Scottsdale” and/or “Plaintiff and Counter-
Defendant”) Motion for Judgment on the Pleadings(“Motion”) pursuant to Federal

Rules of Civil Procedure Rule 12(c) against Defendant and Counter-Claimant,

LEGAL\44312926\1

 

 
Syngen, Inc. (“Syngen”) and good cause appearing, Scottsdale’s Motion is hereby
GRANTED and the Court orders as follows:

—

Scottsdale’s Motion for Judgment on the Pleadings is granted and Scottsdale is
entitled to judgment on the pleadings as a matter of law, with respect to the following:
l. Scottsdale’s Complaint for Declaratory Relief/Reimbursement; and

2. Syngen, Inc.’s Counter-Claim for Bad Faith.

IT IS SO ORDERED.

Oo oOo 4 HD On HR W WN

AKU I) Lents,

Dated: March 24 2620

—
Co

 

Honorable John A. Mendez
United States Magistrate Judge

NY NY NY NY NY NY NY NY NY YF KF KP KF KF KF KF KS eR
on HN UN HRW NY KF ODO OO Hn Dw HBP WO YH

 

 

 

 

 
